 


110 HR 5854 IH: To amend title 36, United States Code, to grant a Federal charter to the Military Officers Association of America, and for other purposes.
U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5854 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2008 
Mr. Van Hollen introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 36, United States Code, to grant a Federal charter to the Military Officers Association of America, and for other purposes. 
 
 
1.Grant of Federal charter to Military Officers Association of America 
(a)Grant of charterPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1403 the following new chapter: 
 
1404Military Officers Association of America 
 
Sec.  
140401. Organization. 
140402. Purposes. 
140403. Membership. 
140404. Governing body. 
140405. Powers. 
140406. Restrictions. 
140407. Tax-exempt status required as condition of charter. 
140408. Records and inspection. 
140409. Service of process. 
140410. Liability for acts of officers and agents. 
140411. Annual report. 
140412. Definition.  
140401.Organization 
(a)Federal charterMilitary Officers Association of America (in this chapter, the corporation), a nonprofit organization that meets the requirements for a veterans service organization under section 501(c)(19) of the Internal Revenue Code of 1986 and is organized under the laws of the Commonwealth of Virginia, is a federally chartered corporation. 
(b)Expiration of charterIf the corporation does not comply with the provisions of this chapter, the charter granted by subsection (a) shall expire. 
140402.Purposes 
(a)GeneralThe purposes of the corporation are as provided in its bylaws and articles of incorporation and include— 
(1)to inculcate and stimulate love of the United States and the flag; 
(2)to defend the honor, integrity, and supremacy of the Constitution of the United States and the United States Government; 
(3)to advocate military forces adequate to the defense of the United States; 
(4)to foster the integrity and prestige of the Armed Forces; 
(5)to foster fraternal relations between all branches of the various Armed Forces from which members are drawn; 
(6)to further the education of children of members of the Armed Forces; 
(7)to aid members of the Armed Forces and their family members and survivors in every proper and legitimate manner; 
(8)to present and support legislative proposals that provide for the fair and equitable treatment of members of the Armed Forces, including the National Guard and Reserves, military retirees, family members, survivors, and veterans; and 
(9)to encourage recruitment and appointment in the Armed Forces. 
140403.MembershipEligibility for membership in the corporation, and the rights and privileges of members of the corporation, are as provided in the bylaws of the corporation. 
140404.Governing body 
(a)Board of directorsThe composition of the board of directors of the corporation, and the responsibilities of the board, are as provided in the articles of incorporation and bylaws of the corporation. 
(b)OfficersThe positions of officers of the corporation, and the election of the officers, are as provided in the articles of incorporation and bylaws. 
140405.PowersThe corporation has only those powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated. 
140406.Restrictions 
(a)Stock and DividendsThe corporation may not issue stock or declare or pay a dividend. 
(b)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member of the corporation during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee of the corporation or reimbursement for actual necessary expenses in amounts approved by the board of directors. 
(c)LoansThe corporation may not make a loan to a director, officer, employee, or member of the corporation. 
(d)Claim of governmental approval or authorityThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities. 
(e)Corporate statusThe corporation shall maintain its status as a corporation incorporated under the laws of the Commonwealth of Virginia. 
140407.Tax-exempt status required as condition of charterIf the corporation fails to maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986, the charter granted under this chapter shall terminate. 
140408.Records and inspection 
(a)RecordsThe corporation shall keep— 
(1)correct and complete records of account; 
(2)minutes of the proceedings of the members, board of directors, and committees of the corporation having any of the authority of the board of directors of the corporation; and 
(3)at the principal office of the corporation, a record of the names and addresses of the members of the corporation entitled to vote on matters relating to the corporation. 
(b)InspectionA member entitled to vote on any matter relating to the corporation, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose at any reasonable time. 
140409.Service of processThe corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities. 
140410.Liability for acts of officers and agentsThe corporation is liable for any act of any officer or agent of the corporation acting within the scope of the authority of the corporation. 
140411.Annual reportThe corporation shall submit to Congress an annual report on the activities of the corporation during the preceding fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101(b) of this title. The report may not be printed as a public document. 
140412.DefinitionIn this chapter, the term State includes the District of Columbia and the territories and possessions of the United States. . 
(b)Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended by inserting after the item relating to chapter 1403 the following new item: 
 



1404. Military Officers Association of America 140401 . 
 
